Name: Commission Decision of 28 June 2002 concerning the conclusion of an Agreement amending the Agreement between the European Community and Australia on trade in wine (notified under document number C(2002) 2391) (2002/650/EC)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  beverages and sugar
 Date Published: 2002-08-09

 Avis juridique important|32002D0650Commission Decision of 28 June 2002 concerning the conclusion of an Agreement amending the Agreement between the European Community and Australia on trade in wine (notified under document number C(2002) 2391) (2002/650/EC) Official Journal L 213 , 09/08/2002 P. 0043 - 0043Commission Decisionof 28 June 2002concerning the conclusion of an Agreement amending the Agreement between the European Community and Australia on trade in wine(notified under document number C(2002) 2391)(2002/650/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 94/184/EC of 24 January 1994 concerning the conclusion of an Agreement between the European Community and Australia on trade in wine(1), and in particular Article 3 thereof,Having regard to the Agreement between the European Community and Australia on trade in wine signed in Brussels and in Canberra respectively on 26 and 31 January 1994(2), as last amended by the Agreement of 25 July 2001(3), and in particular Article 17(2) thereof,Whereas:(1) The Commission has negotiated, on behalf of the Community, an amendment of the above Agreement aiming to extend, until 30 June 2003, the provisional authorisation granted to Australian wines treated with cation exchange resins.(2) The Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chairman,HAS DECIDED AS FOLLOWS:Article 1The Agreement amending the Agreement between the European Community and Australia on trade in wine is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2This Decision and the Agreement referred to in Article 1 shall be published in the Official Journal of the European Communities.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 86, 31.3.1994, p. 1.(2) OJ L 86, 31.3.1994, p. 3.(3) OJ L 208, 1.8.2001, p. 46.